Name: Commission Regulation (EEC) No 4026/87 of 22 December 1987 amending Regulation (EEC) No 3351/87 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 378/57 COMMISSION REGULATION (EEC) No 4026/87 of 22 December 1987 amending Regulation (EEC) No 3351/87 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accesson of Spain and Portugal, and in particular Article 90 thereof, Whereas Commission Regulation (EEC) No 3351 /87 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985 ('), applies to products released for consumption before 1 January 1988 ; whereas that limita ­ tion in time stems from Article 90 ( 1 ) of the Act of Acces ­ sion of Spain and Portugal ; whereas, in view of Council Regulation (EEC) No 4007/87 of 22 December 1987 extending the period provided for in Articles 90 ( 1 ) and 257 (1 ) of the Act of Accession of Spain and Portugal (2), the application of Regulation (EEC) No 3351 /87 should also be extended for the time necessary for its proper implementation ; HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 2 of Regulation (EEC) No 3351 /87 is hereby replaced by the following : 'It shall apply to products released for consumption before 29 February 198&amp; .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 317, 7 . 11 . 1987, p. 34 . (2) See p. 1 of this Official Journal .